Case 1:18-cv-20866-RNS Document 214 Entered on FLSD Docket 05/13/2021 Page 1 of 3




                             United States District Court
                                       for the
                             Southern District of Florida

   Julian Fernau and others,              )
   Plaintiffs,                            )
                                          )
   v.                                     ) Civil Action No. 18-20866-Civ-Scola
                                          )
   Enchante Beauty Products, Inc.         )
   and others, Defendants.                )
                          Order on Motion to Reconsider
          This matter is before the Court upon the Plaintiffs’ motion for
  reconsideration of the Court’s order adopting Magistrate Judge Chris M.
  McAliley’s report and recommendation. (ECF No. 203.)
          In their motion, the Plaintiffs state that their first and second objections
  to Magistrate Judge McAliley’s order argued that it was error for the Magistrate
  Judge to “fail to apportion fees between each Plaintiff and each Defendant.”
  (ECF No. 203, at 2.) The Court affirmed the Magistrate Judge’s order, but the
  Plaintiffs state that Court failed to subdivide the fees payable by each Plaintiff
  to each Defendant and ask the Court to reconsider its order on that basis.
  Indeed, the Plaintiffs “request that this Court file its calculations in the record
  for purposes of appeal” and further states that such calculations are necessary
  to “correct clear error or prevent manifest injustice.” (ECF No. 203, at 3-4.) In
  response, the Defendants note that the “Plaintiffs do not contest the Court’s
  conclusions regarding Defendants’ entitlement to fees” and argue that the
  Court correctly awarded fees jointly and severally because the facts in the case
  were heavily intertwined, the Plaintiffs pursued this litigation together through
  common counsel, their common counsel implemented a unified legal strategy,
  and moreover such counsel filed joint motions on their behalf throughout the
  litigation. (ECF No. 206, at 2.)
          The decision to grant or deny a motion for reconsideration is committed
  to the district court’s sound discretion. See Chapman v. AI Transport, 229 F.3d
  1012, 1023-24 (11th Cir. 2000) (reviewing reconsideration decision for abuse of
  discretion). Reconsideration is appropriate only in very limited circumstances,
  such as where “the Court has patently misunderstood a party, where there is
  an intervening change in controlling law or the facts of a case, or where there is
  manifest injustice.” See Vila v. Padron, 2005 WL 6104075, at *1 (S.D. Fla. Mar.
  31, 2005) (Altonaga, J.). “Such problems rarely arise and the motion to
  reconsider should be equally rare.” See id. (citation omitted). To obtain
Case 1:18-cv-20866-RNS Document 214 Entered on FLSD Docket 05/13/2021 Page 2 of 3




  reconsideration, “the party must do more than simply restate its previous
  arguments, and any arguments the party failed to raise in the earlier motion
  will be deemed waived.” See id. “[A] motion for reconsideration should not be
  used as a vehicle to present authorities available at the time of the first
  decision or to reiterate arguments previously made.” Z.K. Marine Inc. v. M/V
  Archigetis, 808 F. Supp. 1561, 1563 (S.D. Fla. 1992) (Hoeveler, J.).
         District Courts are given wide discretion in determining the amount of a
  fee award, as well as how to divide liability. KIPU Sys. LLC v. Zencharts LLC, No.
  Civ, 2021 WL 1895881, at *8 (S.D. Fla. April 6, 2021) (Torres, Mag. J.)
  (discussing United States v. Patrol Servs., Inc., 202 F. App’x 357, 362 (11th Cir.
  2006). Where plaintiffs have largely operated as a “single cohesive unit and
  there is no compelling reason to choose any other method to apportion fees and
  costs [t]hen the default rule is that joint and several liability apply where there
  is more than one non-prevailing party.” Id., at *9. Indeed, it is non-prevailing
  party’s burden to “introduce evidence justifying apportionment and persuade
  the Court to do that” rather than impose fees joint and severally. Moore v.
  Shands Jacksonville Med. Ctr., Inc., No. 3:09-cv-298-J-34PDB, 2014 WL
  12652475, at *7 (M.D. Fla. April 3, 2014) (discussing State Farm Fire & Cas.
  Co. v. Silver Star Health and Rehab, 739 F.3d 579, 586 (11th Cir. 2013).
  Equities favoring joint and several liability include: “joint representation of the
  non-prevailing parties, common theories of liability or defense among the non-
  prevailing parties, equal cost attributions, and the unfairness of requiring the
  prevailing party to collect costs from several sources and bear the risk of non-
  payment from one or more of them” and equities favoring apportionment
  include: “whether the court had consolidated cases on its own initiative,
  whether costs can be easily disaggregated, and unequal cost attribution.” Id.
         In their briefing, the Plaintiffs themselves admit that they “elected to
  bring two disputes in a single proceeding based on common questions of law
  and fact.” (ECF No. 212, at 3.) That the matters were intertwined enough to be
  brought in a single proceeding, by choice of the Plaintiffs, supports a joint and
  several fee award. Moreover, their claims were advanced by common counsel,
  advancing a common litigation strategy, through joint motions. On these facts,
  the Plaintiffs have not shown the Court why joint and several liability is
  inappropriate. As the balance of equities favors joint and several liability with
  respect to the fee award entered in favor of the Defendants, the Court finds
  that reconsideration of its prior decision to be largely unwarranted.
         The Court does modify its prior order in one respect, however. As the
  Defendants note, the Court awarded $3,725.50 in fees that were charged by
  Rimon P.C. to Raul Lamus for fees he incurred in defending the Florida RICO
  claim advanced against him by Julian Fernau, who through the filing of the
Case 1:18-cv-20866-RNS Document 214 Entered on FLSD Docket 05/13/2021 Page 3 of 3




  Plaintiffs’ first amended complaint was the only Plaintiff in this matter.
  Accordingly, the Court apportions $3,752.50 of the fee award to Julian Fernau,
  payable to Raul Lamus. The remainder in fees, $124,130.00, is payable jointly
  and severally by the Plaintiffs to the Defendants. Accordingly, the Court grants
  in part and denies in part the Plaintiffs’ motion for reconsideration (ECF No.
  203.)
        Done and ordered in chambers, at Miami, Florida, on May 12, 2021.



                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
